PER CURIAM.
Writ granted; probation revocation reinstated. The district court made a supported finding that by committing the misdemeanor offense of accessory after the fact to unauthorized use of a credit card, relator had violated the mandatory term of probation requiring him to “refrain from criminal conduct.” La.C.Cr.P. art. 895(A). That finding justified the court’s exercise of its discretion to revoke probation under La.C.Cr.P. art. 900(A)(5) as a sanction when the court determines that “the defendant has violated ... a condition of probation,” La.C.Cr.P. art. 900(A), without the need for a misdemeanor conviction under La.C.Cr.P. art. 901(A). State v. Dorest, 01-0581 (La.1/10/02), 805 So.2d 132.
JOHNSON, J., would grant and docket.